El Juez Asociado Señor Wole,
emitió la opinión- del tribunal.
Rafael A. González presentó una solicitud a la Junta Exa-minadora de Ingenieros, Arquitectos y Agrimensores para la obtención de una licencia como arquitecto. Su solicitud es-taba debidamente jurada y aparece que de acuerdo con los principios enunciados en los casos de Ramón Llovet Díaz v. La Junta Examinadora, etc., ante p. 583, y Luis S. Arán Zuzuarregui v. La Junta, etc., ante p. 589, la junta no tuvo ante sí prueba en contrario y que por tanto estaba obligada a expedir la licencia.
El primer señalamiento de error se refería a la indebida consideración por la corte de ciertos documentos que fueron presentados después del juicio. El apelado dice que se con-vino en que esos documentos serían así presentados, pero admite que nada bay en los autos que baga constar eso. Por otra parte los alegados documentos objetables no ban sido elevados como “exhibits” a esta corte y por tanto no baila-mos forma adecuada alguna de considerarlos. Si se hace *592referencia a la opinión de la corte inferior ais.1 adámente, en-tonces estamos obligados a asnmir, en ausencia de prueba en contrario, que la corte tuvo debidamente ante sí los docu-mentos. De las alegaciones, la prueba y la áctuación de la corte puede asumirse que el peticionario cumplió con la ley. Suponiendo que los documentos estuvieron debidamente ante la corte inferior, nada encontramos en el alegato de la ape-lante que nos convenza de que la corte estuvo equivocada al expedir el auto perentorio por baber dejado el peticionario de presentar su solicitud a la junta en tiempo.

La sentencia apelada debe ser confirmada.